Order appointing referee modified by inserting in place of question No. 4 the following: “ In the event that the rental value as fixed by question No. 1 be in excess of any proper offsets as against the same, properly proven and established, as contained in question No. 3, by whom should such excess be paid? ” The order is further modified by amending the next paragraph thereof so as to provide that the question of the payment of costs and the expenses of the reference be reserved for the determination of the Special Term upon the coming in of the referee’s report. As so modified the order is affirmed, costs to abide the determination of the Special Term. Young, Kapper, Hagarty, Scudder and Tompkins, JJ., concur.